

117 HR 2658 IH: Saving Hypodermic Injections and Offering vaccines to Taxpayers Swiftly Act of 2021
U.S. House of Representatives
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2658IN THE HOUSE OF REPRESENTATIVESApril 19, 2021Mr. Keller (for himself, Mr. Kelly of Pennsylvania, and Ms. Mace) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo clarify that aliens who are not lawfully admitted for permanent residence in the United States may not be vaccinated until nationals of the United States and aliens who are lawfully admitted for permanent residence in the United States are fully vaccinated for COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Saving Hypodermic Injections and Offering vaccines to Taxpayers Swiftly Act of 2021 or the SHOTS Act of 2021. 2.COVID–19 vaccine priority for nationals of the United States and aliens lawfully admitted for permanent residence(a)In generalAn alien who is not lawfully admitted for permanent residence in the United States may not be vaccinated for COVID–19 until the date on which all nationals of the United States (as such term is defined in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)) seeking such a vaccine and aliens who are lawfully admitted for permanent residence in the United States on the date of enactment of this Act seeking such a vaccine are fully vaccinated for COVID–19.(b)Rulemaking; Guidance(1)RulemakingNot later than 30 days after the date of enactment of this Act, the Secretary of Homeland Security, and the Head of any other applicable Federal agency, shall issue interim final rules to carry out this Act. (2)GuidanceThe Secretary of Homeland Security, and the head of any other applicable Federal agency, shall amend applicable guidance to reflect the priority described in subsection (a).(c)SunsetThis Act shall sunset on the earlier of—(1)the date on which the President certifies to Congress that the requirement under subsection (a) has been fulfilled; and(2)December 31, 2021.